UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2010. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_] No[x] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Incorporation by Reference This report on Form 6-K is filed for purposes of being incorporated by reference in the Registration Statement on Form S-8 (No. 333-160246) of CSR plc filed on June 26, 2009 and in subsequently filed Registration Statements on Form S-8 that purport to incorporate by reference Form 6-Ks filed prior to the filing of the Registrant’s next annual report on Form 20-F. This Form 6-K includes a Form S-8 conformed version of the Registrant’s Unaudited Results for the Third Quarter Ended October 1, 2010. This Form S-8 conformed version of results was prepared solely for purposes of updating the Registration Statements referred to above and does not supersede the results for such periods as reported by the Registrant and furnished on Form 6-K on October 28, 2010. Information furnished on this form: Form S-8 conformed version of the Registrant’s Unaudited Results for the Third Quarter Ended October 1, 2010. Cautionary Note Regarding Forward Looking Statements This release contains certain statements (including, statements concerning plans and objectives of management for future operations or performance, or assumptions related thereto) that are ‘forward looking statements’ within the meaning of the United States Private Securities Litigation Reform Act of 1995 in relation to the future financial and operating performance and outlook of CSR and the effects of the acquisition of APT Licensing Ltd (the ‘acquisition’), now a direct, wholly-owned subsidiary of CSR, as well as other future events and their potential effects on CSR. These forward-looking statements can be identified by words such as ‘believes’, ‘estimates’, ‘anticipates’, ‘expects’, ‘intends’, ‘may’, ‘will’, ‘plans’, ‘should’ and other similar expressions, including statements relating to: expected developments in our product portfolio, expected revenues, expected annualised operating costs savings, expected future cash generation, expected future design wins and increase in market share, expected incorporation of our products in those of our customers, adoption of new technologies, the expectation of volume shipments of our products, opportunities in our industry and our ability to take advantage of those opportunities, the potential success to be derived from strategic partnerships, the potential impact of capacity constraints, the effect of our financial performance on our share price, the impact of government regulation, expected performance against adverse economic conditions, and other expectations and beliefs of our management. All forward looking statements are based upon numerous assumptions regarding CSR’s business strategies and the environment in which CSR will operate and therefore involve a number of known and unknown risks, contingencies, uncertainties and other factors, many of which are beyond the control of CSR. Actual results and developments could differ materially from those expressed or implied by these forward looking statements as a result of numerous risks and uncertainties. These factors include, but are not limited to: the ability to realise the expected synergies from acquisitions in the amounts or in the timeframe anticipated, a continuing or worsening economic downturn, which could reduce demand for consumer products; risks associated with securing sufficient capacity from the third-parties that manufacture, assemble and test CSR’s products and other risks relating to CSR’s fables business model; declines in the average selling prices of CSR’s products; risks associated with existing or future litigation; costs associated with the development of new products in response to market demand; errors or failures in the hardware or software components of CSR’s products; cancellation of existing orders or the failure to secure new orders; risks associated with acquiring and protecting intellectual property; risks relating to forecasting consumer demand for and market acceptance of CSR’s products and the products that use CSR’s products; increased expenses associated with new product introductions, masks, or process changes; yields that CSR’s subcontractors achieve with respect to CSR’s products; the cyclicality of the semiconductor industry; the potential for disruption in the supply of wafers or assembly or testing services due to changes in business conditions, natural disasters, terrorist activities, public health concerns or other factors; CSR’s ability to manage past and future acquisitions; CSR’s ability to protect its intellectual property; CSR’s ability to attract and retain key personnel, including engineers and technical personnel; the difficulty in predicting future results; and other risks and uncertainties discussed in the Annual Report and Financial Statements for the 52 weeks ended 1 January 2010, including, without limitation, under the heading “Risk Factors.” Each forward looking statement speaks only as of the date hereof. CSR does not undertake to release publicly any updates or revisions to any forward looking statements contained herein, otherwise than required by law. EXHIBITS Exhibit No. Description Form S-8 conformed version of the Registrant’s Unaudited Results for the Third Quarter Ended October 1, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CSR plc (Registrant) Date: October 28, 2010 By: /s/ Brett Gladden Brett Gladden Company Secretary Condensed consolidated income statement Q3 2010 Q2 2010 9 Months Q3 2009 9 Months $’000 $’000 $’000 $’000 $’000 $’000 Revenue Cost of sales ) Gross profit Research and development ) Selling, general and administrative ) Operating profit (loss) ) ) Investment income Finance income (expense) Profit (loss) before tax ) ) Tax ) Profit (loss) for the period ) ) Earnings (loss) per share $ Basic ) ) Diluted ) ) Weighted Average Number of Shares Diluted Weighted Average Number of Shares* *Share options are only treated as dilutive where the result after taxation is a profit. Condensed consolidated statement of comprehensive income Q3 2010 Q2 2010 9 Months Q3 2009 9 Months $’000 $’000 $’000 $’000 $’000 $’000 Profit (loss) for the period ) ) Other comprehensive income Gain (loss) on cash flow hedges ) ) Net tax on cash flow hedges in equity ) Transferred to income statement in respect of cash flow hedges ) ) ) Tax on items transferred from equity ) ) ) Total comprehensive income (loss) for the period ) Condensed consolidated balance sheet 1 October 2010 2 July 2010 1 January 2010 2 October 2009 $’000 $’000 $’000 $’000 Non-current assets Goodwill Other intangible assets Property, plant and equipment Investments - - - Deferred tax asset Current assets Inventory Derivative financial instruments Trade and other receivables Corporation tax debtor Treasury deposits and investments Cash and cash equivalents Total assets Current liabilities Trade and other payables Current tax liabilities Obligations under finance leases Derivative financial instruments Provisions Contingent consideration - - - Net current assets Non-current liabilities Contingent consideration - - - Long-term provisions Obligations under finance leases - - - Total liabilities Net assets Equity Share capital Share premium account Capital redemption reserve Merger reserve Employee Benefit Trust Reserve ) Treasury shares ) - - - Hedging reserve ) ) Share based payment reserve Tax reserve Retained earnings Total equity No. of Shares outstanding Condensed consolidated statement of changes in equity Called-up share capital Share premium account Capital redemption reserve Merger reserve Employee Benefit Trust Reserve Treasury shares Hedging reserve Share-based payment reserve Tax reserve Retained earnings Total $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 At 1 January 2010 ) - Profit for the period - Other comprehensive (loss) income for the period - ) - - ) Total comprehensive (loss) income for the period - ) - Share issues 4 - Shares issued from Employee Benefit Trust - ) 94 Purchase of Treasury Shares - ) - ) Credit to equity for equity-settled share-based payments - Current tax benefit taken directly to equity on share option gains - Deferred tax benefit on share option gains - At 1 October 2010 ) ) Condensed consolidated statement of changes in equity (continued) Called-up share capital Share premium account Capital redemption reserve Merger reserve Employee Benefit Trust Reserve Hedging reserve Share-based payment reserve Tax reserve Retained earnings Total S’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 At 2 January 2009 ) ) Loss for the period - ) ) Other comprehensive income (loss) for the period - ) - Total comprehensive income (loss) for the period - ) ) Share issues 80 - Credit to equity for equity-settled share-based payments - Credit to equity for equity-settled share based payments on acquisition - Current tax benefit taken directly to equity on share option gains - Deferred tax benefit on share option gains - At 1 January 2010 ) Called-up share capital Share premium account Capital redemption reserve Merger reserve Employee Benefit Trust Reserve Hedging reserve Share-based payment reserve Tax reserve Retained earnings Total $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 At 2 January 2009 ) ) Loss for the period - ) ) Other comprehensive (loss) income for the period - ) - Total comprehensive income (loss)for the period - ) ) ) Share issues 79 - Credit to equity for equity-settled share-based payments - Credit to equity for equity-settled share based payments on acquisition - Deferred tax benefit on share option gains - At 2 October 2009 ) ) Condensed consolidated cash flow statement Q3 2010 Q2 2010 9 Months Q3 2009 9 Months Note $’000 $’000 $’000 $’000 $’000 $’000 Net cash from operating activities 1 Investing activities Interest received Purchase of treasury deposits, net of treasury deposits acquired with subsidiary ) Purchases of property, plant and equipment ) Purchases of intangible assets ) Acquisition of subsidiaries ) - ) - Purchase of investment ) - ) - - - Net cash from (used in) investing activities ) Financing activities Repayments of obligations under finance leases - ) ) Repayment of borrowings ) - ) - - - Proceeds on issue of shares ) ) 66 Proceeds on issue of shares from Employee Benefit trust 38 - 38 - - - Purchase of treasury shares ) - ) - - - Net cash (used in) from financing activities ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Effect of foreign exchange rate changes ) 67 ) ) Cash and cash equivalents at end of period Notes 1. Basis of preparation and accounting policies The annual financial statements of CSR plc are prepared in accordance with IFRSs, as adopted by the European Union and as issued by the International Accounting Standards Board (‘IASB’). The financial information in this statement has been prepared under the same accounting policies as the statutory accounts for the 52 weeks ended 1 January 2010. This financial information should be read in conjunction with the Group’s consolidated balance sheet as of 1 January 2010 and the related consolidated Income Statement and Cash Flow Statements for the year ended 1 January 2010. The financial information contained in this statement does not constitute statutory accounts within the meaning of section 435 of the Companies Act 2006. Statutory accounts for the 52 weeks ended 1 January 2010 are available on CSR’s website at www.csr.com and have been filed with the Registrar of Companies.The auditors’ report on the accounts for the 52 weeks ended 1 January 2010 was unqualified, did not draw attention to any matters by way of emphasis and did not contain statements under s498(2) or (3) of Companies Act 2006 or equivalent preceding legislation. Whilst the financial information included in this quarterly announcement has been prepared in accordance with the recognition and measurement criteria of International Financial Reporting Standards (IFRSs) as adopted by the EU, this announcement does not contain itself sufficient information to comply with IFRSs. The dates for the financial periods referred to are as follows: Period Duration Dates Q3 2010 13 weeks 3 July 2010 to 1 October 2010 Q2 2010 13 weeks 3 April 2010 to 2 July 2010 9 Months 2010 39 weeks 2 January 2010 to 1 October 2010 Q3 2009 13 weeks 4 July 2009 to 2 October 2009 9 Months 2009 39 weeks 3 January 2009 to 2 October 2009 52 weeks 3 January 2009 to 1 January 2010 2. Changes in share capital In Q3 2010 231,684 new ordinary shares were issued for employee option exercises. Consideration was $488,000 at a premium of $487,000. In addition, 37,772 ordinary shares were issued from the Employee Benefit Trust in Q3 2010 to satisfy employee option exercises. This is the first quarter in which the shares held by the Employee Benefit Trust have been used to satisfy employee option exercises. In the 9 months ended 1 October 2010, 2,456,676 ordinary shares were issued for employee option exercises. Consideration was $4,992,000 at a premium of $4,988,000. During Q3 2010, CSR plc purchased 3,020,000 ordinary shares, all of which were held in treasury at 1 October 2010. As at 1 October 2010 there were 181,726,786 shares in issue. This figure is after adjusting for 3,020,000 ordinary shares currently held by CSR plc in treasury. 1. Reconciliation of net profit (loss) to net cash from operating activities Q3 2010 Q2 2010 9 Months Q3 2009 9 Months $’000 $’000 $’000 $’000 $’000 $’000 Net profit (loss) ) ) Adjustments for: Investment income ) Finance (income) costs ) ) Income tax expense (credit) ) ) Change in fair value of investments - - - Amortisation of intangible assets Depreciation of property, plant and equipment Loss on disposal of property, plant and equipment and intangible fixed assets - Share option charges (Decrease) increase in provisions ) ) ) Operating cash flows before movements in working capital ) (Increase) decrease in inventories ) Decrease (increase) in receivables ) (Decrease) increasein payables ) Cash generatedby operations Foreign tax paid ) UK Corporation tax received - Interest paid ) R&D tax credit received - Net cash inflow from operating activities 2. Acquisition of subsidiary – APT Licensing Limited On 20 July 2010, CSR plc acquired 100% of the issued share capital of APT Licensing Limited (APT), a leading ultra-high quality codec developer, for a consideration of $3.9 million.The acquisition will enhance CSR’s technical capability in audio codecs and strengthen the Group’s presence in mobile and wireless audio streaming. The acquisition note is shown below: Recognised amounts of identifiable assets acquired and liabilities assumed $’000 Deferred tax asset recognised in relation to tax losses on acquisition Financial assets Property, plant and equipment Intangible assets Financial liabilities ) Goodwill Total consideration Satisfied by: Cash Contingent consideration arrangement Total consideration transferred Net cash outflow arising on acquisition Cash consideration ) Cash and cash equivalents acquired ) At 20 July 2010, APT had borrowings of $2.0 million which CSR repaid immediately on acquisition.
